                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ROMAN Y. M.,                                   §
          Petitioner,                          §
                                               §
v.                                             §   CIVIL NO. 3:18-CV-3088-B-BK
                                               §
JEFFERSON SESSION, III,                        §
           Respondent.                         §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation in this

 case. No objections were filed. The District Court reviewed the proposed findings, conclusions

       and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

             Conclusions, and Recommendation of the United States Magistrate Judge.

     IT IS THEREFORE ORDERED that the petition for writ of habeas corpus under 28 U.S.C. §

          2241 is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction as moot.

         SO ORDERED this 29th day of March, 2019.




                                            _________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE
